

 S3777 ENR: Forever GI Bill Housing Payment Fulfillment Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3777IN THE SENATE OF THE UNITED STATESAN ACTTo require the Secretary of Veterans Affairs to establish a tiger team dedicated to addressing the
			 difficulties encountered by the Department of Veterans Affairs in carrying
			 out section 3313 of title 38, United States Code, after the enactment of
			 sections 107 and 501 of the Harry W. Colmery Veterans Educational
 Assistance Act of 2017.1.Short titleThis Act may be cited as the Forever GI Bill Housing Payment Fulfillment Act of 2018.2.Findings and sense of Congress(a)FindingsCongress finds the following:(1)On August 16, 2017, the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) (known by some as the Forever GI Bill) was enacted into law.(2)Such Act makes certain improvements to the Post-9/11 Educational Assistance program for veterans, including improvements relating to how the Secretary of Veterans Affairs calculates the amount of payments for monthly housing stipends under that program.(3)Section 107 of such Act (Public Law 115–48; 33 U.S.C. 3313 note) requires the Secretary to calculate the amount of payments for monthly housing stipends based on the location of the campus of the institution of higher learning where the individual attends classes, a change from the previous direction to make such calculation based on the location of the institution of higher learning.(4)Section 501 of such Act (Public Law 115–48; 37 U.S.C. 403 note) repeals the inapplicability of a modification of the basic allowance for housing for members of the uniformed services to benefits administered by the Department of Veterans Affairs.(5)The amendments made by section 107 and 501 of such Act became effective on August 1, 2018, and January 1, 2018, respectively.(6)Representatives of the Department of Veterans Affairs have stated that the Department will not be able to determine proper payment amounts based on the amendment made by section 107 of such Act until December 1, 2019.(7)Representatives of the Department have also stated that outdated information technology systems have stymied efforts to update necessary information that enable proper housing payments as required by the provisions of law amended by sections 107 and 501 of such Act.(b)Sense of CongressIt is the sense of Congress that—(1)as soon as possible, the Secretary of Veterans Affairs should end the making of improper payment amounts for monthly stipends under section 3313 of title 38, United States Code;(2)by January 1, 2020, the Secretary should make whole the individuals entitled to payments of monthly stipends under section 3313 of title 38, United States Code, who have been underpaid as a result of the difficulties encountered by the Department of Veterans Affairs in carrying out such section after the enactment of sections 107 and 501 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48); and(3)no individuals entitled to payments of monthly stipend under section 3313 of title 38, United States Code, who have been overpaid as a result of the difficulties encountered by the Department in carrying out such section after the enactment of sections 107 and 501 of such Act should have overpayments recuperated by the Department.3.Tiger team for housing stipends(a)EstablishmentNot later than one day after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a tiger team (in this section referred to as the Tiger Team) dedicated to addressing the difficulties encountered by the Department of Veterans Affairs in carrying out section 3313 of title 38, United States Code, after the enactment of sections 107 and 501 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note).(b)CompositionNot later than 15 days after the date of the enactment of this Act, the Secretary shall submit to Congress the names and titles of the employees of the Department who compose the Tiger Team established under subsection (a), including the name and title of the senior-level employee of the Department who serves as the lead accountable official of the Tiger Team.(c)Duties(1)Submission to CongressNot later than 90 days after the date of the enactment of this Act, the Tiger Team shall submit to Congress the following:(A)A plan describing the following:(i)How the Secretary will obtain the information necessary to determine the correct payment amounts for monthly stipends under section 3313 of title 38, United States Code, made after the enactment of sections 107 and 501 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note), from officials responsible for the certification of payments of monthly stipends made under section 3313 of such title.(ii)How the Secretary will modify the relevant information technology systems of the Department to correct the payment amounts for monthly stipends under section 3313 of such title made after the enactment of sections 107 and 501 of such Act (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note) that were deficient.(iii)How the Secretary will identify all of the individuals who received payments of monthly stipends under section 3313 of such title that were not in compliance with such section, after the enactment of sections 107 and 501 of such Act (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note).(iv)How the Secretary will notify the individuals described in clause (iii).(v)The procedures the Secretary will use to correct the payments of monthly stipends under section 3313 of such title that were deficient as a result of the difficulties encountered by the Department of Veterans Affairs in carrying out such section after the enactment of sections 107 and 501 of such Act (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note).(B)A complete timeline for the implementation of the plan described in subparagraph (A).(C)Any additional funding and personnel requirements necessary to support the implementation of the plan described in subparagraph (A), including any such requirements as may be necessary for staffing increases or relevant improvements to the information technology infrastructure of the Department.(2)Implementation(A)In generalThe Secretary shall implement the plan submitted under paragraph (1)(A).(B)Periodic updatesNot less frequently than once every 90 days after submission of the items under paragraph (1), the Tiger Team shall submit to Congress an update on the implementation of the plan described in subparagraph (A) of such paragraph.(3)Final report(A)In generalNot later than July 1, 2020, the Tiger Team shall submit to the appropriate congressional committees a final report on the activities and findings of the Tiger Team.(B)ContentsThe report required by subparagraph (A) shall include the following:(i)The number of individuals who were affected by payments of monthly stipends under section 3313 of title 38, United States Code, that were not in compliance with such section after the enactment of sections 107 and 501 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note).(ii)The number of individuals described in clause (i) who received deficient payments as a result of the difficulties encountered by the Department in carrying out section 3313 of such title after the enactment of sections 107 and 501 of such Act (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note), and the total amount of the deficiency for each individual, disaggregated by State.(iii)The number of individuals described in clause (ii) who have not received the amount of monthly stipend to which such individuals are entitled under section 3313 of such title and an explanation of why such individuals have not received such amounts.(iv)A certification of whether the Department is fully compliant with sections 107 and 501 of such Act (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note).(C)Appropriate congressional committees definedIn this paragraph, the term appropriate congressional committees means the following:(i)The Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations and the Committee on Veterans’ Affairs of the Senate.(ii)The Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations and the Committee on Veterans’ Affairs of the House of Representatives.(d)TerminationOn the date that is 60 days after the date on which the Tiger Team submits the final report required by subsection (c)(3), the Secretary shall terminate the Tiger Team established under subsection (a).Speaker of the House of RepresentativesVice President of the United States and President of the Senate